Citation Nr: 0721397	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1975 and from September 1990 to June 1991.  The appellant 
alleges that she is the surviving spouse of the veteran, who 
died in January 2005.  However, the claims files before the 
Board reflect that the appellant has not been recognized as 
the spouse of the veteran for purposes of receipt of 
compensation following his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death so that she may receive monetary benefits as 
his surviving spouse based on his service-connected death.  
The appellant and the veteran entered into a formal marriage 
less than one year prior to the veteran's death.  For VA 
death benefits entitlement purposes, the veteran must have 
been married to the appellant for over one year, or, for any 
period of time if a child was born of the marriage.  38 
C.F.R. § 3.54.  However, in this case, there is no evidence 
that a child was born of the marriage.  The claims files 
before the Board, including the most recent correspondence 
form the appellant, dated in November 2005, and the 
appellant's testimony at a March 2006 videoconference hearing 
before the Board, reflect that the appellant has not been 
recognized as the veteran's surviving spouse.

Because adjudication of the claim for service connection for 
the cause of the veteran's death cannot result in benefits to 
the appellant unless she is recognized as the veteran's 
surviving spouse, it appears to the Board that the outcome of 
the appellant's claim for recognition as the "surviving 
spouse" of the veteran is intertwined with the claim 
currently on appeal.  In fact, the appellant's claim for 
recognition as the veteran's spouse for purposes of VA 
benefits may, in fact, be determinative of the appeal before 
the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  The intertwined issue of the appellant's 
status should be adjudicated before the Board decides the 
merits of the claim for service connection for the cause of 
the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete adjudication of 
the appellant's claim that she is the 
surviving spouse of the veteran.  

2.  If the appellant is granted 
recognition as the surviving spouse of the 
veteran, the claim on appeal should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



